USCA11 Case: 20-11393      Date Filed: 12/02/2020     Page: 1 of 50



                                                                         [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11393
                          ________________________

                      D.C. Docket No. 1:20-cv-00107-JPB



MICHAEL NANCE,

                                                               Plaintiff-Appellant,
                                      versus

COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,
WARDEN, GEORGIA DIAGNOSTIC AND CLASSIFICATION PRISON,


                                                             Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                          _______________________

                               (December 2, 2020)

Before WILLIAM PRYOR, Chief Judge, MARTIN and LAGOA, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

      This appeal requires us to decide whether a method-of-execution claim that

would have the necessary effect of preventing the prisoner’s execution should be
          USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 2 of 50



brought as a civil-rights action, 42 U.S.C. § 1983, or as a petition for a writ of

habeas corpus, 28 U.S.C. § 2254. Michael Wade Nance argues that Georgia’s

lethal-injection protocol, as applied to his unique medical situation, violates the

Eighth Amendment and that the firing squad is a readily available alternative. He

sued under section 1983 for an injunction to bar the State from executing him by

lethal injection—the only method of execution under Georgia law. See Ga. Code

§ 17-10-38(a). To be sure, the Supreme Court has permitted prisoners to seek relief

under section 1983 when a prisoner’s proposed alternative method of execution

“would have allowed the State to proceed with the execution as scheduled” under

current state law. Nelson v. Campbell, 541 U.S. 637, 646 (2004). But Nance

complains that the Constitution bars Georgia from executing him by any method of

lethal injection, regardless of the protocol. The Supreme Court has mentioned the

possibility of a complaint like Nance’s on three occasions and warned that it might

not be cognizable under section 1983. See Bucklew v. Precythe, 139 S. Ct. 1112,

1128 (2019); Hill v. McDonough, 547 U.S. 573, 582 (2006); Nelson, 541 U.S. at

644. We now decide it is not. Because the injunction Nance seeks would

necessarily imply the invalidity of his death sentence, his complaint must be

reconstrued as a habeas petition. And because that petition is second or successive,

we vacate and remand with instructions to dismiss for lack of jurisdiction.




                                           2
            USCA11 Case: 20-11393     Date Filed: 12/02/2020    Page: 3 of 50



                                 I. BACKGROUND

      In 1993, Nance went to a bank in Gwinnett County, Georgia, pulled a ski

mask over his face, threatened the tellers with a gun, and left with two pillowcases

full of cash. After Nance got into his car, dye packs hidden in the stolen cash

exploded. He then decided to abandon the vehicle. He crossed the street to a

nearby liquor store, where he found Gabor Balogh backing his car out of a parking

space. Nance ran around the front of Balogh’s car, yanked open the door, and

pointed his gun at Balogh. As Balogh pleaded for his life, Nance pulled the trigger

and shot him dead.

      A jury convicted Nance of murder in 1997, and he was sentenced to death.

He was resentenced to death after a new sentencing trial in 2002, and the Georgia

Supreme Court affirmed that sentence on direct appeal. The Georgia Supreme

Court rejected his petition for collateral relief in 2013. Nance then filed a federal

habeas petition, see 28 U.S.C. § 2254, and we affirmed the order denying that

petition.

      Nance filed this civil-rights action, see 42 U.S.C. § 1983, on January 8,

2020, and alleged that the State’s lethal-injection protocol was unconstitutional as

applied to him because of two medical issues. First, he alleged that, due to his

compromised veins, he would be subjected to excruciating pain during attempts to

establish venous access for his execution, that he would be subjected to painful



                                           3
          USCA11 Case: 20-11393         Date Filed: 12/02/2020   Page: 4 of 50



leakage of the injection drug even if venous access was established, and that the

State’s alternative methods to establish venous access would not be performed

humanely. Second, he alleged that his use of gabapentin, a drug that he has been

prescribed for his back pain since 2016, had altered his brain chemistry in a way

that would diminish the efficacy of the lethal injection drug and leave him sensate

and in extreme pain during his execution. Nance alleged that death by firing squad

was a feasible and readily implemented alternative method of execution that would

significantly reduce his substantial risk of severe pain. He sought a declaratory

judgment as well as “injunctive relief to enjoin the [State] from proceeding with

[his] execution . . . by a lethal injection.”

       The State moved to dismiss Nance’s complaint on January 30, 2020. It

argued that Nance’s claim was untimely, that he failed in his complaint to allege

sufficient facts to support a plausible claim for relief, and that he failed to exhaust

his administrative remedies. The district court granted the State’s motion to

dismiss. It concluded that Nance’s suit was untimely and that he failed to state a

claim for relief with respect to his venous-access theory because he did not allege

plausible facts establishing that his compromised veins created the requisite risk of

suffering for a valid claim under the Eighth Amendment. After Nance appealed,

we directed the parties to address at oral argument whether Nance’s complaint




                                                4
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 5 of 50



should be reconstrued as a habeas petition and, if so, whether it was second or

successive.

                           II. STANDARD OF REVIEW

      We are obligated to address subject-matter jurisdiction sua sponte. Mallory

& Evans Contractors & Eng’rs, LLC v. Tuskegee Univ., 663 F.3d 1304, 1304 (11th

Cir. 2011). A district court lacks subject-matter jurisdiction over a state prisoner’s

second or successive petition for a writ of habeas corpus absent an order from the

court of appeals authorizing it to consider the petition. Williams v. Chatman, 510

F.3d 1290, 1295 (11th Cir. 2007).

                                 III. DISCUSSION

      To succeed in a method-of-execution challenge under the Eighth

Amendment, a prisoner “must show a feasible and readily implemented alternative

method of execution that would significantly reduce a substantial risk of severe

pain and that the State has refused to adopt without a legitimate penological

reason.” Bucklew, 139 S. Ct. at 1125 (citing Glossip v. Gross, 576 U.S. 863, 869–

78 (2015), and Baze v. Rees, 553 U.S. 35, 52 (2008) (plurality opinion)). In most

method-of-execution challenges, prisoners satisfy the alternative-method

requirement of the Baze-Glossip test by alleging that the State could make changes

to its lethal-injection protocol that would significantly reduce the prisoner’s risk of

pain. See, e.g., Jordan v. Comm’r, Miss. Dep’t of Corr., 947 F.3d 1322, 1325 (11th



                                           5
         USCA11 Case: 20-11393        Date Filed: 12/02/2020   Page: 6 of 50



Cir. 2020) (prisoners alleged that single-injection protocol might reduce risk of

pain and was a known and available alternative to State’s three-drug protocol).

Nance takes a different approach.

      Nance alleges that death by firing squad is a feasible and readily

implemented alternative method of execution, and he seeks an injunction barring

the use of lethal injection. But Georgia law authorizes execution only by lethal

injection. See Ga. Code § 17-10-38(a). It is not necessarily fatal to the merits of

Nance’s claim that the State does not authorize his alleged alternative method of

execution. See Bucklew, 139 S. Ct. at 1128 (“[T]he Eighth Amendment is the

supreme law of the land, and the comparative assessment it requires can’t be

controlled by the State’s choice of which methods to authorize in its statutes.”).

But a court considering the merits of a complaint like Nance’s must “inquire into

the possibility that one State possessed a legitimate reason for declining to adopt”

the alleged alternative method. Id. And alleging an alternative method of execution

that is not authorized by the State’s law not only complicates the merits of a

method-of-execution challenge; it has procedural implications as well.

      We divide our discussion of those procedural implications in two parts. First,

we explain that Nance’s complaint must be reconstrued as a habeas petition

because an injunction preventing the State from executing a prisoner under its

present law necessarily implies the invalidity of that prisoner’s sentence. Second,


                                          6
          USCA11 Case: 20-11393        Date Filed: 12/02/2020     Page: 7 of 50



we explain that Nance’s habeas petition is second or successive and that the district

court lacked jurisdiction to consider it.

        A. A Section 1983 Claim for Relief That Would Prevent a State from
          Executing a Prisoner Under Present Law Must be Reconstrued as a
                                  Habeas Petition.

       Two statutes establish the procedural landscape for method-of-execution

claims. Section 1983 authorizes “an action at law, suit in equity, or other proper

proceeding for redress” against any person who, under color of state law,

“subjects . . . any citizen of the United States . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution . . . .” 42 U.S.C. § 1983. This

general language covers Nance’s suit: the Eighth Amendment secures the right not

to be subjected to a “method of execution [that] cruelly superadds pain to the death

sentence.” Bucklew, 139 S. Ct. at 1125. But a specific statute controls over a

general one, Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation

of Legal Texts § 28, at 183 (2012), and the more-specific federal habeas statute, 28

U.S.C. § 2254, provides an exclusive remedy when it applies, Preiser v. Rodriguez,

411 U.S. 475, 490 (1973).

       Prisoners challenging their convictions or the duration of their sentences

proceed exclusively through habeas, and prisoners challenging the conditions of

their confinement proceed exclusively through section 1983. “Congress has

determined that habeas corpus is the appropriate remedy for state prisoners



                                            7
          USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 8 of 50



attacking the validity of the fact or length of their confinement, and that specific

determination must override the general terms of [section] 1983.” Id. Because a

prisoner’s challenge to the fact of his conviction or duration of his sentence falls at

the “core of habeas corpus,” such a challenge may not be brought in a complaint

under section 1983. Id. at 489. By contrast, a suit that does not “seek[] a judgment

at odds with [a prisoner’s] conviction or . . . sentence” may be brought only under

section 1983. Muhammad v. Close, 540 U.S. 749, 754–55 (2004). “[A

section] 1983 action is a proper remedy for a state prisoner who is making a

constitutional challenge to the conditions of his prison life, but not to the fact or

length of his custody.” Preiser, 411 U.S. at 499. In sum, “[i]ssues sounding in

habeas are mutually exclusive from those sounding in a [section] 1983 action.”

McNabb v. Comm’r, Ala. Dep’t of Corr., 727 F.3d 1334, 1344 (11th Cir. 2013).

      Situating method-of-execution claims in this landscape presents a “difficult

question.” Nelson, 541 U.S. at 644. Method-of-execution claims often fall in an

uncertain area near the line between section 1983 and habeas, where “[n]either the

‘conditions’ nor the ‘fact or duration’ label is particularly apt.” Id. The Supreme

Court has never held that a challenge to a method of execution was not cognizable

as a complaint under section 1983. But the Court has repeatedly cautioned that

there could be a type of method-of-execution challenge that would be cognizable

only in habeas. And this appeal concerns exactly that type of challenge. We first


                                           8
          USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 9 of 50



review the guidance provided by the Supreme Court before turning to the

unanswered question presented in this appeal.

      The Supreme Court first considered the possibility that a method-of-

execution claim might be cognizable only in habeas in Nelson v. Campbell, 541

U.S. 637. Nelson involved a challenge, under section 1983, to the contemplated use

of a “cut-down” procedure to gain access to a prisoner’s compromised veins for

lethal injection. Id. at 641–42. The State argued that the prisoner’s complaint

should be construed as a habeas petition because, if successful, it would prevent

the State from carrying out his execution. Id. at 645. The Court rejected that

argument because the cut-down procedure was not indispensable to the execution;

in fact, the prisoner had “alleged alternatives that, if they had been used, would

have allowed the State to proceed with the execution as scheduled.” Id. at 646. But

the Court stated in dicta that some method-of-execution challenges might still be

cognizable only in habeas: “In a State . . . where the legislature has established

lethal injection as the preferred method of execution, a constitutional challenge

seeking to permanently enjoin the use of lethal injection may amount to a

challenge to the fact of the sentence itself.” Id. at 644 (citation omitted).

      The Supreme Court revisited the boundary between section 1983 and habeas

in Hill v. McDonough, 547 U.S. 573. In Hill, a prisoner filed a complaint under

section 1983 seeking an injunction to prevent the State from proceeding with its


                                            9
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 10 of 50



planned lethal-injection protocol; he alleged that the drug to be used for the first

injection was not a suitable anesthetic for the administration of the second and

third drugs. Id. at 578. The Supreme Court reiterated its dicta in Nelson that “a

constitutional challenge seeking to permanently enjoin the use of lethal injection

may amount to a challenge to the fact of the sentence itself.” Id. at 579 (quoting

Nelson, 541 U.S. at 644). But the prisoner in Hill “concede[d] that other methods

of lethal injection the [State] could choose to use would be constitutional,” id. at

580 (internal quotation marks omitted), and the State did not argue that “granting

[the prisoner’s] injunction would leave the State without any other practicable,

legal method of executing [him] by lethal injection,” id. Because “injunctive relief

would not prevent the State from implementing the sentence,” the Court said that

“the suit as presented would not be deemed a challenge to the fact of the sentence

itself” and that it was cognizable under section 1983. Id. at 579–80. But the Court

left open the possibility that “recharacterizing a complaint as an action for habeas

corpus might be proper” in a method-of-execution challenge where “the relief

sought would foreclose execution.” Id. at 582.

      The most recent guidance from the Court on the question whether a method-

of-execution claim may be brought under section 1983 came last year in Bucklew

v. Precythe, 139 S. Ct. 1112. And the Court once again repeated its warnings in

Nelson and Hill. The main holding of Bucklew was that as-applied challenges to a


                                          10
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 11 of 50



method of execution, like facial challenges, under the Eighth Amendment, must

plead an alternative method of execution. Id. at 1126 (citing Glossip, 576 U.S. at

878, and Baze, 553 U.S. at 61). But, the Court noted, “[a]n inmate seeking to

identify an alternative method of execution is not limited” by the Baze-Glossip test

under the Eighth Amendment “to choosing among those presently authorized by a

particular State’s law.” Id. at 1128. That concern was not implicated in Bucklew

itself, because the prisoner’s alleged alternative to lethal injection was authorized

under state law. Id. at 1121; Mo. Rev. Stat. § 546.720. But it was nonetheless

important to clarify the point, because inferior courts—including this one—had

understood Baze and Glossip to mean that the Eighth Amendment requires a

prisoner to “identify an alternative that is ‘known and available’ to the state in

question,” meaning that unauthorized alternatives did not satisfy the test. Arthur v.

Comm’r, Ala. Dep’t of Corr., 840 F.3d 1268, 1317 (11th Cir. 2016) (emphasis

added), abrogated in part by Bucklew, 139 S. Ct. 1112. Still, the Supreme Court

made clear that the Baze-Glossip test is not friendly to an “inmate [who] is more

interested in . . . delaying his execution” than in “avoiding unnecessary pain.”

Bucklew, 139 S. Ct. at 1129. And to avoid opening the floodgates to abusive

litigation based on its clarification of the alternative-method requirement, the Court

cautioned that “existing state law might be relevant to determining the proper




                                          11
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 12 of 50



procedural vehicle for the inmate’s claim,” 139 S. Ct. at 1128, even if it had no

bearing on the prisoner’s substantive right under the Eighth Amendment.

      And so, the Supreme Court made it clear in Nelson, Hill, and Bucklew that it

is an open question whether section 1983 can support a claim that would “foreclose

the State from implementing [a] lethal injection sentence under present law.” Hill,

547 U.S. at 583; see also Bucklew, 139 S. Ct. at 1128 (relying on Hill). The dissent

says that we “assume the role of the Supreme Court” by “anticipat[ing] that the

Supreme Court has overruled its own precedent.” Dissenting Op. at 29, 38. But the

Supreme Court was clear in Nelson, Hill, and Bucklew that it has no precedent on

this question to overrule. The Supreme Court has left it for us to decide in the first

instance whether a claim for relief that would prevent a state from implementing a

death sentence under its current law must be brought as a civil complaint under

section 1983 or as a habeas petition. This appeal squarely presents that question.

      Nance argues that circuit precedent establishes that his claim is cognizable

under section 1983 and that the Supreme Court’s parenthetical in Bucklew is only

“a curiosity” that does not undermine that precedent. But the decisions he cites are

inapposite. Nance argues that in McNabb, 727 F.3d 1334, we held that method-of-

execution challenges are never cognizable in habeas. We disagree. McNabb

involved a challenge to the State’s lethal-injection protocol based on the argument

that “an ineffective first drug or improper administration of a first drug in a three-


                                          12
            USCA11 Case: 20-11393     Date Filed: 12/02/2020    Page: 13 of 50



drug protocol would violate the constitution.” Id. at 1344. That claim is

indistinguishable from the claim in Hill that the Supreme Court allowed to proceed

under section 1983. 547 U.S. at 578.

      We explained in McNabb that “[u]sually, . . . challenges [to] a state’s

method of execution . . . [are] not an attack on the validity of [a prisoner’s]

conviction and/or sentence,” 727 F.3d at 1344 (emphasis added), and accordingly

held that “a [section] 1983 lawsuit, not a habeas proceeding, is the proper way to

challenge lethal injection procedures,” id. (alteration adopted) (emphasis added)

(internal quotation marks omitted). McNabb did not announce a categorical rule for

all method-of-execution challenges; it addressed only challenges to specific lethal

injection procedures, and its holding clearly left open the question this appeal

presents.

      Nance also argues that we considered a complaint under section 1983 that

would have prevented the State from carrying out a death sentence under present

law in Ledford v. Commissioner, Georgia Department of Corrections, 856 F.3d

1312 (11th Cir. 2017), but we never considered whether the complaint should have

been construed as a habeas petition. Nance is correct that his complaint is similar

to the prisoner’s complaint in Ledford; both Nance and Ledford argued that

gabapentin would have a bad interaction with the State’s execution drug, id. at

1317, and both alleged the firing squad as an alternative method of execution


                                          13
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 14 of 50



rather than offer changes to the State’s injection protocol, id. at 1317–18. But we

did not hold in Ledford that a complaint that would leave a State unable to carry

out a death sentence could be brought under section 1983.

      We denied relief in Ledford for a multitude of independently sufficient

reasons: we concluded that the prisoner’s complaint was untimely, id. at 1316; that

he did not establish a substantial risk of severe pain for his substantive right under

the Eighth Amendment, id. at 1317; that his firing-squad argument did not satisfy

the substantive requirement under the Eighth Amendment that he plead an

alternative method of execution that was feasible and readily implemented under

state law, id. at 1317–18 (citing Arthur, 840 F.3d at 1315–18, abrogated in part by

Bucklew, 139 S. Ct. 1112); and that he had not established entitlement to the

equitable relief requested in his last-minute challenge, id. at 1319. A decision that

does not catalog every independently sufficient reason for denying relief does not

create a binding precedent with respect to the alternative reasons it does not

discuss. This rule is particularly important in the context of an unaddressed

jurisdictional defect like lack of permission to file a second-or-successive habeas

petition. 28 U.S.C. § 2244(b)(3)(A); Lewis v. Casey, 518 U.S. 343, 352 n.2 (1996)

(“[W]e have repeatedly held that the existence of unaddressed jurisdictional

defects has no precedential effect.”). Ledford’s silence on the prisoner’s use of

section 1983 instead of habeas has no precedential effect.


                                          14
         USCA11 Case: 20-11393       Date Filed: 12/02/2020   Page: 15 of 50



      We failed in Ledford to recognize the jurisdictional error in allowing a

prisoner to bring a section 1983 claim that would have left the State unable to carry

out his death sentence because we believed—erroneously, as Bucklew later

revealed—that no such claim even existed under the Eighth Amendment as a

matter of substantive law. When we decided Ledford our precedents held that the

Eighth Amendment required prisoners to allege an alternative method of execution

authorized under state law. See Arthur, 840 F.3d at 1316, abrogated in part by

Bucklew, 139 S. Ct. 1112. Based on our misunderstanding of the alternative-

method requirement under Baze and Glossip, we ruled in Ledford that the prisoner

failed to state a claim because his complaint did not allege an alternative method of

lethal injection, and that his firing-squad argument was not a permissible

alternative to doing so. Ledford, 856 F.3d at 1317–18 (citing Arthur, 840 F.3d at

1316). We do not have a binding precedent establishing the proper vehicle for a

claim for relief that would prevent a state from implementing a death sentence

under its current law.

      A complaint seeking an injunction against the only method of execution

authorized in a state must be brought in a habeas petition, because such an

injunction necessarily implies the invalidity of the prisoner’s death sentence. “The

line of demarcation between a [section] 1983 civil rights action and a

[section] 2254 habeas claim is based on the effect of the claim on the inmate’s . . .


                                         15
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 16 of 50



sentence.” McNabb, 727 F.3d at 1344 (internal quotation marks omitted). “[I]f the

relief sought by the inmate would either invalidate his conviction or sentence or

change the nature or duration of his sentence, the inmate’s claim must be raised in

a [section] 2254 habeas petition, not a [section] 1983 civil rights action.”

Hutcherson v. Riley, 468 F.3d 750, 754 (11th Cir. 2006).

      Because Nance’s requested relief would prevent the State from executing

him, implying the invalidity of his death sentence, it is not cognizable under

section 1983 and must be brought in a habeas petition. This conclusion follows

from the decisions in Heck v. Humphrey, 512 U.S. 477 (1994), and Edwards v.

Balisok, 520 U.S. 641 (1997), in which the Supreme Court distinguished between

complaints under section 1983 and habeas petitions. Although the Heck line of

cases involved civil-rights actions for damages, the Supreme Court has suggested

that the logic of Heck also applies in the context of method-of-execution

challenges. In both Nelson and Hill, the Supreme Court made clear that its decision

was “consistent with Heck’s and Balisok’s approach to damages actions that

implicate habeas relief,” Hill, 547 U.S. at 583 (citing Nelson, 541 U.S. at 646–47),

and suggested that the parallel analysis between the two fields followed from the

fact that “civil rights damages actions . . . , like method-of-execution challenges,

fall at the margins of habeas,” Nelson, 541 U.S. at 646.




                                          16
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 17 of 50



      In Heck, the Supreme Court proceeded from the fact “that [section] 1983

creates a species of tort liability,” 512 U.S. at 483 (internal quotation marks

omitted), and explained that the relationship of section 1983 to the common law of

torts comes with limitations on the kinds of claims cognizable under it. Citing “the

hoary principle that civil tort actions are not appropriate vehicles for challenging

the validity of outstanding criminal judgments,” id. at 486, the Court held that

“when a state prisoner seeks damages in a [section] 1983 suit, the district court

must consider whether a judgment in favor of the plaintiff would necessarily imply

the invalidity of his conviction or sentence” and, if so, dismiss the complaint unless

the plaintiff showed a favorable termination of the underlying criminal proceeding,

id. at 487. The Court clarified this principle in Balisok, where it held that a “claim

for declaratory relief and money damages, based on allegations . . . that necessarily

imply the invalidity of the punishment imposed, is not cognizable under

[section] 1983.” 520 U.S. at 648.

      In the light of the principle distilled in Heck and Balisok, the Supreme Court

in Hill described the inquiry for determining whether a method-of-execution claim

is cognizable under section 1983 as being “whether a grant of relief to the inmate

would necessarily bar the execution.” 547 U.S. at 583 (emphasis added). The word

“necessarily” is key to the Heck inquiry, and it explains why Nance’s complaint is

different from the prisoners’ complaints in Nelson and Hill. We have noted that the


                                          17
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 18 of 50



concept of “logical necessity . . . is at the heart of the Heck opinion,” Dyer v. Lee,

488 F.3d 876, 879 (11th Cir. 2007), and explained that this “emphasis on logical

necessity is a result of the Court’s underlying concern in Heck: that [section] 1983

and the federal habeas corpus statute . . . were on a collision course,” id. at 880

(internal quotation marks omitted). The Heck inquiry prevents prisoners from

making “an ‘end-run’ around habeas,” but when there is no necessary logical

connection between relief under section 1983 and the negation of a conviction or

sentence, there is no concern about an end-run and no need to apply Heck. Id. Both

Nelson and Hill are examples of decisions that did not implicate the concern

expressed in Heck about end-runs around the habeas statutes.

      The Supreme Court allowed the complaints under section 1983 in Nelson

and Hill to proceed because the relief sought in each case did not necessarily imply

the invalidity of the prisoner’s death sentence, even if, as the State argued in Hill,

the claim would “frustrate the execution as a practical matter.” 547 U.S. at 583.

The requested injunction against the use of a cut-down procedure for venous

access in Nelson, 541 U.S. at 641–42, did not necessarily imply the invalidity of

the prisoner’s death sentence because the fact “[t]hat venous access is a necessary

prerequisite [to carrying out a death sentence] does not imply that a particular

means of gaining such access is likewise necessary,” id. at 645. The State could

potentially carry out the death sentence with a different method of venous access.


                                          18
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 19 of 50



And the requested injunction against the use of an allegedly inadequate anesthetic

as part of the injection protocol in Hill, 547 U.S. at 578, did not necessarily imply

the invalidity of the prisoner’s death sentence because the “obvious necessity” of

“the injection of lethal chemicals” does not by itself mean that a particular

combination of drugs chosen by the State is a necessary prerequisite to carrying out

a death sentence, id. at 581. That is, the injunction would not ban the state from

carrying out the death sentence using a different injection protocol.

      In this appeal, unlike in Nelson and Hill, a judgment in Nance’s favor would

imply the invalidity of his death sentence—not only as a practical matter, but as a

matter of logical necessity. In his complaint, Nance asked the district court to

“[g]rant injunctive relief to enjoin the [State] from proceeding with [his]

execution . . . by a lethal injection.” Lethal injection is necessary to carry out any

death sentence in Georgia, because lethal injection is the only method of execution

authorized under Georgia law. See Ga. Code § 17-10-38(a). Unlike the injunctions

in Nelson and Hill, the injunction Nance seeks would prevent his execution from

being carried out, necessarily implying the invalidity of his death sentence.

      There is no way to read Nance’s complaint to avoid the collision between

section 1983 and habeas that the Supreme Court contemplated in Heck, and given

that conflict, the specific terms of the habeas statute must override the general

terms of section 1983. See Preiser, 411 U.S. at 490. Habeas and section 1983 are


                                           19
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 20 of 50



mutually exclusive. McNabb, 727 F.3d at 1344. And based on the lines drawn by

the Supreme Court in Heck, Nelson, and Hill, Nance’s claim falls beyond the outer

border of section 1983 and is cognizable only in habeas.

      To be sure, a judgment in Nance’s favor implies the invalidity of his

sentence as a matter of logical necessity only if we take Georgia law as fixed. Even

if Nance prevails in this suit, the State could respond by enacting a law authorizing

execution by firing squad. And Nance does not contest—at least for now—that the

State could constitutionally carry out his death sentence if it did so.

      But section 1983 complaints are “civil tort actions,” which means that they

are not “appropriate vehicles for challenging the validity of outstanding criminal

judgments.” Heck, 512 U.S. at 486. So it is not our place to entertain complaints

under section 1983 that ask us to force a State to fundamentally overhaul its system

of capital punishment. “[T]he Constitution affords a ‘measure of deference to a

State’s choice of execution procedures.’” Bucklew, 139 S. Ct. at 1125 (quoting

Baze, 553 U.S. at 52 n.2).

      For purposes of determining whether a method-of-execution challenge

sounds in section 1983 or habeas, a federal court must accept as fixed a state law

providing a facially constitutional method of execution. That is particularly so

when a would-be section 1983 complainant insists that the State resort to a method

of execution that it has already determined is less humane than the alternatives. See


                                          20
           USCA11 Case: 20-11393     Date Filed: 12/02/2020    Page: 21 of 50



id. at 1128 (“[A] court [must] inquire into the possibility that one State possessed a

legitimate reason for declining to adopt the protocol of another.”). If we sanction

Nance’s decision to proceed under section 1983 by refusing to take the State’s law

as fixed, we must effectively interpret Nance’s complaint as a request for an

injunction directing the State to either enact new legislation or vacate his death

sentence. By doing so, we invite a collision with more than the habeas statute. Cf.

New York v. United States, 505 U.S. 144, 188 (1992).

      No matter how you read it, Nance’s complaint attacks the validity of his

death sentence. It is cognizable only as a habeas petition, and we must evaluate it

as such.

                    B. Nance’s Petition is Second or Successive.
      Because Nance’s complaint is a habeas petition, we must determine whether

it is second or successive. When a prisoner effectively, even if not formally, raises

a new habeas claim without first obtaining this Court’s permission to file a second

or successive petition, the district court lacks subject-matter jurisdiction to consider

the petition. Franqui v. Florida, 638 F.3d 1368, 1375 (11th Cir. 2011). Nance did

not move this Court for permission to file his petition, so the district court lacked

jurisdiction if the petition was second or successive. See 28 U.S.C.

§ 2244(b)(3)(A).




                                          21
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 22 of 50



      Under the normal rule, Nance’s petition is second or successive. See

Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1325 (11th Cir. 2017).

Nance already brought a habeas petition contesting his death sentence. Nance v.

Warden, Ga. Diagnostic Prison, 922 F.3d 1298 (11th Cir. 2019). As we have

explained above, he effectively contested the validity of that sentence a second

time when he brought this section 1983 action. Because Nance did not move this

Court for permission to file a second or successive petition, section 2244(b)

required the district court to dismiss the suit for lack of jurisdiction. Even if Nance

had asked us to allow his second or successive petition, we could not have done so

because the petition does not satisfy either the requirements of section 2244(b)(2).

Nance’s petition does not rely on a new rule of constitutional law made retroactive

to his case by the Supreme Court, 28 U.S.C. § 2244(b)(2)(A), nor is it predicated

on newly discovered facts establishing that no reasonable factfinder could have

found him guilty, id. § 2244(b)(2)(B).

      Nance argues that a different second-or-successive rule controls as-applied

method-of-execution claims, and that his petition is not second or successive

because he filed it as soon as his claim was ripe. He relies primarily on the

Supreme Court’s decision in Panetti v. Quarterman, 551 U.S. 930 (2007). In

Panetti, a prisoner filed a habeas petition raising issues about his competency to

stand trial and waive his right to counsel, but not his competency to be executed.


                                          22
         USCA11 Case: 20-11393        Date Filed: 12/02/2020     Page: 23 of 50



Id. at 937. Those claims were denied. Id. He later filed another habeas petition in

which he argued that he was insane and, therefore, not competent to be executed

under Ford v. Wainwright, 477 U.S. 399 (1986). Panetti, 551 U.S. at 934–35, 938.

The State argued that because the prisoner’s first habeas petition failed to raise a

Ford claim, his second-in-time petition—which did raise a Ford claim—was

second or successive. Id. at 942. The Supreme Court rejected the State’s

interpretation of section 2244 because it would put prisoners in the position of

either “forgo[ing] the opportunity to raise a Ford claim in federal court[,] or

rais[ing] the claim in a first federal habeas application . . . even though it [would

be] premature.” Id. at 943. The Court reasoned that “Congress did not intend the

provisions of [the Antiterrorism and Effective Death Penalty Act] addressing

‘second or successive’ petitions to govern a filing in the unusual posture presented

[by] a [section] 2254 application raising a Ford-based incompetency claim filed as

soon as that claim is ripe,” id. at 945, and it held that “[t]he statutory bar on

‘second or successive’ applications does not apply to a Ford claim brought in an

application filed when the claim is first ripe,” id. at 947.

      As we have observed, “the [Supreme] Court was careful to limit its holding

[in Panetti] to Ford claims.” Tompkins v. Sec’y, Dep’t of Corr., 557 F.3d 1257,

1259 (11th Cir. 2009). But Nance says that this appeal is indistinguishable from

Panetti because his petition also involves a challenge based on facts existing at the


                                           23
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 24 of 50



time of a contemplated execution and brought as soon as that claim was ripe.

Nance’s reliance on Panetti assumes that the decision established a rule that a

prisoner is entitled to one full and fair opportunity to challenge his sentence

through habeas, and that the accrual of a new challenge entitles him to a new

opportunity to file a petition.

      The Supreme Court rejected Nance’s reading of Panetti in Magwood v.

Patterson, 561 U.S. 320 (2010). In Magwood, a prisoner was sentenced to death at

a second sentencing trial after successfully challenging his original death sentence

through habeas. Id. at 326. He filed another habeas petition, which was dismissed

as second or successive because it challenged an alleged error repeated in the first

and second sentencing trials that could have been challenged in the first habeas

petition. Id. at 328–29. The Supreme Court reversed, id. at 343, reasoning that the

“first [habeas petition] challenging [a] new judgment cannot be ‘second or

successive’ such that [section] 2244(b) would apply,” id. at 331. Four dissenters

objected that the Court’s opinion did not apply the rule in Panetti as they

understood it: that “to determine whether an application is ‘second or successive,’

a court must look to the substance of the claim the application raises and decide

whether the petitioner had a full and fair opportunity to raise the claim in the prior

application.” Id. at 345 (Kennedy, J., dissenting). But the Court did more than just

apply a different rule. In fact, the Court’s opinion explicitly rejected the “full and


                                          24
           USCA11 Case: 20-11393     Date Filed: 12/02/2020    Page: 25 of 50



fair opportunity” interpretation of section 2244(b) that Nance would extract from

Panetti.

      Nance and the Magwood dissenters’ “full and fair opportunity”

interpretation of Panetti, the Court explained, leads to “fundamental error.” Id. at

335. “Under the . . . ‘one opportunity’ rule, . . . the phrase ‘second or successive’

would not apply to a claim that the petitioner did not have a full and fair

opportunity to raise previously.” Id. (emphasis omitted). That result is erroneous,

the Court recognized, because the language of section 2244 describes petitions

with claims based on intervening caselaw or newly discovered facts as second or

successive. See 28 U.S.C. § 2244(b)(2). And it does so despite the fact that “[i]n

either circumstance, a petitioner cannot be said to have had a prior opportunity to

raise the claim,” Magwood, 561 U.S. at 335, which would make them not second

or successive under a “one opportunity” rule. The “full and fair opportunity”

reading of Panetti is foreclosed by the text of the statute. Magwood did not directly

undermine Panetti by deciding that a “[habeas petition] challenging the same state-

court judgment must always be second or successive.” Id. at 335 n.11. But the

Court did reject a broad reading of Panetti’s exception to the second-or-successive

bar in section 2244, and the Magwood dissenters lamented that, in doing so, the

Court “confin[ed] the holding of Panetti to the facts of that case.” Id. at 350

(Kennedy, J., dissenting).


                                          25
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 26 of 50



      Panetti’s holding is tailored to the context of Ford claims. And because the

considerations informing the Supreme Court’s adoption of the rule in that context

do not obtain in the context of as-applied method-of-execution challenges, we do

not extend Panetti in this appeal. Panetti was motivated by a desire to avoid

putting prisoners in the position of either “forgo[ing] the opportunity to raise a

Ford claim in federal court[,] or rais[ing] the claim in a first federal habeas

application . . . even though it [would be] premature.” Panetti, 551 U.S. at 943.

That concern is far more serious in the Ford context than it is in the context of an

as-applied method-of-execution claim. A Ford claim always challenges the fact of

a death sentence itself, see Ford, 477 U.S. at 410 (“The Eighth Amendment

prohibits the State from inflicting the penalty of death upon a prisoner who is

insane.”), and must therefore be brought in a habeas petition and never under

section 1983, see Nelson, 541 U.S. at 643 (“[Section] 1983 must yield to the more

specific federal habeas statute . . . where an inmate seeks injunctive relief

challenging the fact of his conviction or the duration of his sentence.”). Without

the ability to file an additional habeas petition, a prisoner whose mental health

deteriorates after his first habeas petition has no way to bring a Ford claim in

federal court. In contrast, a prisoner whose physical health deteriorates following

his first habeas petition may rely on section 1983 to minimize the risk of pain

during his execution—with the caveat that he seek relief designed to accommodate


                                          26
         USCA11 Case: 20-11393        Date Filed: 12/02/2020   Page: 27 of 50



his state’s authorized methods of execution to his unique health factors instead of

an injunction that would effectively serve as a permanent stay of his execution.

      Nance could have filed a complaint under section 1983 to demand changes

to the State’s lethal-injection protocol that would accommodate his weak veins and

past gabapentin usage and thus mitigate the risk of a needlessly painful execution.

Instead, he demanded death by firing squad and dared the legislature to call his

bluff. Applying the normal test for a second or successive habeas petition instead

of the special Panetti rule does not prevent any prisoner from bringing a method-

of-execution challenge in federal court—“assuming, of course, that [he] is more

interested in avoiding unnecessary pain than in delaying his execution.” Bucklew,

139 S. Ct. at 1129. The fact that the Antiterrorism and Effective Death Penalty Act

prevents prisoners from bringing second or successive petitions designed to

undermine the effectiveness of the death penalty is part of the statutory design, not

a justification for extending Panetti.

      The ordinary meaning of a second or successive petition applies in this

appeal. Nance already challenged his death sentence in habeas once. This petition

is second or successive, and the district court should have dismissed it for lack of

jurisdiction under section 2244(b).




                                          27
        USCA11 Case: 20-11393     Date Filed: 12/02/2020   Page: 28 of 50



                              IV. CONCLUSION

      We VACATE the order dismissing Nance’s complaint as untimely and

REMAND with instructions to dismiss for lack of jurisdiction.




                                       28
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 29 of 50



MARTIN, Circuit Judge, dissenting:

      Michael Wade Nance is a Georgia prisoner who has been sentenced to die

for his crime. Georgia law establishes a protocol for taking Mr. Nance’s life by

lethal injection. For death penalty cases, one would expect federal courts to

respect precedent and deliver predictability. Yet the majority’s ruling offers chaos

instead—not only for Mr. Nance, but for everyone on death row in Georgia,

Alabama, and Florida. This opinion creates chaos because it plainly violates at

least two principles firmly established by Supreme Court and Eleventh Circuit

precedent. Specifically the majority opinion violates the well-established

principles from our precedent that: (1) require method of execution claims to be

brought as claims pursuant to 42 U.S.C. § 1983; and (2) instruct federal courts of

appeals not to anticipate that the Supreme Court has overruled its own precedent,

but instead to wait for the Court to expressly tell us it has done so. Surely it is the

role of the courts to provide predictable and reliable processes for those facing

their death at the hands of the State. We have failed to perform that role here.

      Mr. Nance brought suit under 42 U.S.C. § 1983 seeking to have the District

Court order the Defendants, the Commissioner of the Georgia Department of

Corrections and the Warden of Georgia Diagnostic and Classification Prison, not

to execute him using Georgia’s current execution policies, because doing so would

violate his Eighth and Fourteenth Amendment rights. Mr. Nance alleges there is a

                                           29
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 30 of 50



substantial risk that executing him according to Georgia’s lethal injection protocol

will “lead[] to a prolonged execution that will produce excruciating pain” because

his veins are “extremely difficult to locate through visual examination, and those

veins that are visible are severely compromised and unsuitable for sustained

intravenous access.”

      Notably, the mistakes with Mr. Nance’s case did not begin in our court. The

District Court dismissed Mr. Nance’s complaint under Federal Rule of Civil

Procedure 12(b)(6), which requires a court to accept all factual allegations in the

complaint as true and “draw all reasonable inferences in the plaintiff’s favor.”

West v. Warden, Comm’r, Ala. DOC, 869 F.3d 1289, 1296 (11th Cir. 2017)

(applying Rule 12(b)(6) standard to § 1983 suit challenging the constitutionality of

Alabama’s lethal injection protocol). The District Court did quite the opposite

here, conducting its own evaluation of Mr. Nance’s claims and finding, for

example, that his claims were “false.” When this type of mistake happens in a

district court, Eleventh Circuit precedent requires this Court to conduct a de novo

review to determine whether the plaintiff has alleged facts that, if true, would state

a method of execution claim (and, if so, reverse the District Court’s dismissal).

See id. at 1300–01. Yet Mr. Nance has not received the benefit of this well-

established process.




                                          30
         USCA11 Case: 20-11393       Date Filed: 12/02/2020      Page: 31 of 50



      It is from this obvious error made by the District Court that Mr. Nance

appealed. But rather than litigate this issue as expected, the lawyers handling this

case were seemingly blindsided by a direction from this Court to be prepared to

answer whether Mr. Nance properly brought his claim under § 1983, or whether

his claim “amount[s] to a challenge to the fact of his sentence itself that must be

reconstrued as a habeas petition.” Counsels’ surprise was evidenced, for example,

by a statement from counsel for Georgia who told us, “candidly,” at oral argument,

that “this was a situation that until we got this order from the Court, we had – we

had grown accustomed to dealing with these in [§] 1983.” See Oral Argument

Recording at 26:58–27:32 (Oct. 14, 2020). Mr. Nance and his attorneys rose to

this unexpected challenge and offered several examples of why construing Nance’s

claim as a habeas petition is error under Eleventh Circuit precedent. See id. at

12:45–15:06. Nevertheless the majority opinion departs from our precedent. The

majority justifies its disregard for precedent by saying the Supreme Court has

“mentioned the possibility” that a complaint like Mr. Nance’s “might not be

cognizable” under § 1983. See Maj. Op. at 2.

      I regret that I must dissent in what should have been a case we easily

remanded to the District Court so it could correct its errors.




                                          31
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 32 of 50



                                           I.

      Georgia law provides that the single method for executing death row

prisoners is lethal injection. See O.C.G.A. § 17-10-38(a). On its own, the majority

raised the issue of whether Mr. Nance’s § 1983 claim challenging Georgia’s lethal

injection protocol is actually a challenge to the fact of his sentence such that it

must be construed as a habeas petition. The correct answer is a resounding no.

Mr. Nance is not saying he should not be executed. He has apparently accepted his

fate. Rather, he is merely asking our court to direct the State to execute him by a

different method because the State’s lethal injection method violates his

constitutional rights.

       The majority opinion makes several related errors in ruling on Mr. Nance’s

action that result in the creation of a new category of cases—subject to new

procedural rules—not recognized by the Supreme Court. The majority does away

with the established line of demarcation between a § 1983 civil rights action and a

habeas petition. See Maj. Op. at 15–20. In doing so, it calls this Court’s decision

in Ledford v. Commissioner, Georgia Department of Corrections, 856 F.3d 1312

(11th Cir. 2017), “erroneous[],” and proceeds to dismiss Ledford’s substantive

analysis in an effort to support its procedural conclusion. Maj. Op. at 15; see id. at

13–15. But for all the majority’s talk of distinguishing the substantive

requirements of Eighth Amendment claims from the rights and remedies in § 1983


                                           32
            USCA11 Case: 20-11393   Date Filed: 12/02/2020   Page: 33 of 50



actions, the majority can point to no concrete holding—in any decision by the

Supreme Court or this Circuit—that supports today’s decision requiring Mr. Nance

to bring his Eighth Amendment method-of-execution claim by way of a habeas

petition.

A. MR. NANCE HAS ALLEGED A FEASIBLE, READILY IMPLEMENTED
   ALTERNATIVE METHOD FOR HIS EXECUTION UNDER BUCKLEW.

      To begin, the Supreme Court’s ruling in Bucklew does not support the

majority’s holding that Mr. Nance’s claim must be brought in a habeas petition.

Neither does any other Supreme Court case. To the contrary, ample binding

precedent compels us to conclude that method of execution claims must be brought

in a § 1983 action. See, e.g., Nelson v. Campbell, 541 U.S. 637, 642, 124 S. Ct.

2117, 2122 (2004) (reversing this Court’s holding “that § 1983 claims challenging

the method of execution necessarily sound in habeas”); Hill v. McDonough, 547

U.S. 573, 576, 578, 126 S. Ct. 2096, 2100–01 (2006) (reversing this Court’s

holding that the § 1983 action was a successive habeas petition because the suit

was “comparable in its essentials” to Nelson); Baze v. Rees, 553 U.S. 35, 52, 128

S. Ct. 1520, 1532 (2008) (plurality opinion) (holding that in a § 1983 action,

plaintiffs are required to plead and prove a known and available alternative in order

to state an Eighth Amendment claim); Glossip v. Gross, 576 U.S. 863, 879, 135 S.

Ct. 2726, 2738 (2015) (characterizing Hill as holding “that a method-of-execution

claim must be brought under § 1983 because such a claim does not attack the
                                         33
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 34 of 50



validity of the prisoner’s conviction or death sentence”); Tompkins v. Sec’y, Dep’t

of Corr., 557 F.3d 1257, 1261 (11th Cir. 2009) (per curiam) (“A § 1983 lawsuit,

not a habeas proceeding, is the proper way to challenge lethal injection

procedures.”); Valle v. Singer, 655 F.3d 1223, 1229 n.6 (11th Cir. 2011) (per

curiam) (affirming District Court’s finding that “Valle challenges the

constitutionality of the execution procedure he is scheduled to undergo. Such

challenges are appropriately brought under § 1983.”); Boyd v. Warden, Holman

Corr. Facility, 856 F.3d 853, 865 (11th Cir. 2017) (“Following Nelson and Hill, we

have entertained method-of-execution challenges to specific aspects of a state’s

lethal injection protocol pursuant to § 1983.”). Even in the face of all of this

precedent, the majority opinion relies on dicta in Bucklew to reach the opposite

conclusion.

      Bucklew did two things. It affirmed that a person bringing a method of

execution claim—whether a facial challenge or an as-applied challenge—must

meet the requirements set out by the Supreme Court in Baze-Glossip. Bucklew,

139 S. Ct. at 1122, 1129. To that end, Bucklew said that a prisoner “seeking to

identify an alternative method of execution [under the Baze-Glossip test] is not

limited to choosing among those [methods of execution] presently authorized by a

particular State’s law.” Id. at 1128 (emphases added). Instead, “a prisoner may

point to a well-established protocol in another State as a potentially viable option.”

                                          34
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 35 of 50



Id. In this way, the Supreme Court gave substantive guidance in Bucklew for what

is required to state a method of execution claim. It said “the Eighth Amendment is

the supreme law of the land, and the comparative assessment it requires can’t be

controlled by the State’s choice of which methods to authorize in its statutes.” Id.

“In light of this,” and recognizing that the burden to show this prong is often

“overstated,” the Supreme Court saw “little likelihood that an inmate facing a

serious risk of pain will be unable to identify an available alternative.” Id. at

1128–29.

      Of course, Bucklew also said that “existing state law might be relevant to

determining the proper procedural vehicle for the inmate’s claim.” Id. at 1128

(emphasis added). On this topic, it cited Hill and referenced, in a parenthetical, the

idea that “if the relief sought in a 42 U.S.C. § 1983 action would ‘foreclose the

State from implementing the [inmate’s] sentence under present law,’ then

‘recharacterizing a complaint as an action for habeas corpus might be proper.’” Id.

(alteration in original) (quoting Hill, 547 U.S. at 582–83, 126 S. Ct. at 2103). The

majority opinion, and the resulting loss of this appeal by Mr. Nance, is based on

this obscure reference in Bucklew.

      Yet nothing in Bucklew, nor in any other Supreme Court case I am aware of,

says that when a plaintiff points to an alternative method of execution not




                                          35
           USCA11 Case: 20-11393           Date Filed: 12/02/2020       Page: 36 of 50



expressly codified under state law, that plaintiff’s case must sound in habeas. 1 The

Supreme Court has simply never ruled that method-of-execution claims must—or

even should—be brought by way of a habeas petition. Nevertheless the majority

appears to have carved out a new procedural requirement based on this

parenthetical citation in Bucklew. In so doing, the majority ignores at least two

key principles. First, courts may not anticipate that the Supreme Court will

overrule its own precedent. Second, Bucklew (parenthetical included) does not

require method-of-execution claims to be brought in habeas.

       Neither does the majority’s opinion appropriately account for this Circuit’s

test for determining whether a claim is properly brought in a civil action or in a

habeas petition. Our Circuit precedent has set the “line of demarcation between a §

1983 civil rights action and a § 2254 habeas claim.” Hutcherson v. Riley, 468 F.3d

750, 754 (11th Cir. 2006). That precedent called upon this panel to look at the

effect Mr. Nance’s claim will have on his sentence. We are required to ask, on the

one hand, does Mr. Nance seek to invalidate his conviction or sentence, or to

change the nature or duration of his sentence? Id.; see also Magwood v. Patterson,


       1
         A plurality of the Supreme Court could have done so in Baze, when the plaintiff
challenged Kentucky’s method of execution, which statutorily required death sentences “be
executed by continuous intravenous injection of a substance or combination of substances
sufficient to cause death.” Ky. Rev. Stat. Ann. § 431.220(1)(a); see 553 U.S. at 44, 128 S. Ct. at
1527–28. Yet Baze said nothing at all about habeas. See id. at 56, 128 S. Ct. at 1534 (holding
that Kentucky’s failure to adopt the proposed alternatives does not, by itself, demonstrate that the
execution procedure is cruel and unusual).

                                                36
         USCA11 Case: 20-11393       Date Filed: 12/02/2020   Page: 37 of 50



561 U.S. 320, 332, 130 S. Ct. 2788, 2797 (2010) (“A § 2254 petitioner is applying

for something: His petition seeks invalidation (in whole or in part) of the judgment

authorizing the prisoner’s confinement.” (quotation marks and emphases omitted));

Edward v. Balisok, 520 U.S. 641, 648, 117 S. Ct. 1584, 1589 (1997) (explaining

that only those claims that “necessarily imply the invalidity of the punishment

imposed” are not cognizable under § 1983 (emphasis added)). Or on the other

hand, does Mr. Nance seek to change the “‘circumstances of his confinement’”?

Hutcherson, 468 F.3d at 754 (quoting Hill, 547 U.S. at 579, 126 S. Ct. at 2101).

For me, the remedy Mr. Nance seeks best fits into the category of one relating to

the circumstances of his confinement. He simply is not seeking to “invalid[ate] a

particular death sentence.” See Johnson v. Bredesen, 558 U.S. 1067, 130 S. Ct.

541, 543 (2009) (mem.) (Stevens, J., respecting the denial of certiorari). Mr.

Nance does not challenge or dispute that the State can go forward with his

execution. He is asking that it do so “‘by simply altering its method of

execution.’” Id. (quoting Nelson, 541 U.S. at 644, 124 S. Ct. at 2123).

      When properly applied to Mr. Nance’s case, the “line of demarcation” test is

fatal to the analysis in the majority opinion. But the majority makes almost no

effort to analyze Mr. Nance’s case in this way. Rather, it summarily concludes that

because Mr. Nance pointed to an alternative method of execution authorized by

other states, we must interpret his complaint “as a request for an injunction

                                         37
         USCA11 Case: 20-11393        Date Filed: 12/02/2020    Page: 38 of 50



directing the State [of Georgia] to either enact new legislation or vacate his death

sentence,” which “would prevent the State from executing him.” See Maj. Op. at

16, 21. Mr. Nance’s case is not the one portrayed by the majority.

B. THE MAJORITY OPINION CREATES A NEW PROCEDURE FOR
   BRINGING A METHOD-OF-EXECUTION CLAIM.

      The majority seems to assume the role of the Supreme Court here, because it

creates new requirements for method-of-execution claims. Again, it does this

despite the precedent I’ve cited that requires these claims to be brought in a § 1983

action. See Agostini v. Felton, 521 U.S. 203, 237, 117 S. Ct. 1997, 2017 (1997)

(“[I]f a precedent of this Court has direct application in a case, yet appears to rest

on reasons rejected in some other line of decisions, the Court of Appeals should

follow the case which directly controls, leaving to this Court the prerogative of

overruling its own decisions.” (quotation marks omitted)); Evans v. Sec’y, Fla.

Dep’t of Corr., 699 F.3d 1249, 1264 (11th Cir. 2012) (“[W]e have always been

careful to obey the supreme prerogative rule and not usurp the Supreme Court’s

authority to decide whether its decisions should be considered overruled.”). The

State of Georgia was not the one to suggest Mr. Nance’s case requires this new

procedure. See Oral Argument Recording at 26:58–27:32. Indeed, Georgia

acknowledged that the issue (of whether a method-of-execution claim should be

brought in a habeas petition) was not before the Supreme Court in Bucklew. See

id. As if more support were needed, this underscores how the majority has acted
                                          38
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 39 of 50



with an absence of precedent to support its ruling. The job of our panel was to

read the plain language of Bucklew and apply it as binding precedent, like this

Court has done in so many cases before. Instead, the panel itself raised a new issue

for Mr. Nance’s case—theorizing a novel outcome before the parties had even

argued their case. As a result, method-of-execution claims must now be handled

differently in this Circuit. And as for Mr. Nance, this panel has deprived him of a

claim he had every right to pursue. With this loss, Mr. Nance’s execution will

arrive more swiftly, and without his method-of-execution claims ever having been

examined beyond a mere read of his pleadings.

      Neither does Mr. Nance’s case offer up such a unique set of facts that we

must depart from the analysis both this Court and the Supreme Court have applied

in every previous method-of-execution case. And today’s ruling disturbs a well-

settled rule of law in a way that does not clarify, but instead harms existing

Supreme Court precedent. The majority opinion will sow confusion. A prisoner

can no longer be certain about the proper procedure for bringing a method-of-

execution claim. The majority’s holding will also invite new litigation—if a

plaintiff’s attorney previously brought a method of execution claim in a § 1983

suit, will the attorney now be found to have been ineffective? I know of no basis

for this panel to take the drastic action of holding that Mr. Nance’s claim should




                                          39
          USCA11 Case: 20-11393     Date Filed: 12/02/2020   Page: 40 of 50



have been brought in a habeas petition when no Supreme Court precedent directs

him to.

      The majority arrives at its novel ruling in part by describing why this Court’s

decision in Ledford, 856 F.3d 1312, has no bearing on Mr. Nance’s case. See Maj.

Op. at 13–15. To begin, there is very little difference between Mr. Nance’s case

and Mr. Ledford’s case. Ledford was based on similar facts and had the same

procedural posture now before us in Mr. Nance’s case. See id. at 13–14

(acknowledging that Mr. Nance’s allegations are similar to those in Ledford). Mr.

Ledford filed suit under § 1983, alleging “that, because he has taken gabapentin for

a decade,” the dose of pentobarbital required by Georgia’s lethal injection protocol

would “not render him insensate quickly enough and that he will suffer serious

pain during the execution.” Ledford, 856 F.3d at 1316. Mr. Nance alleged the

same facts in addition to his allegations that his veins are too compromised to be

executed by lethal injection. The Ledford court recognized that the lethal injection

protocol challenged by Mr. Ledford was required by Georgia law. Id. at 1315 (“In

October 2001, Georgia adopted lethal injection as its method of execution.” (citing

O.C.G.A. § 17-10-38(a)). And it is worth noting that the Ledford court also

recognized that Mr. Ledford had not alleged that an alternative method of lethal

injection would substantially reduce his risk of severe pain. Id. at 1317–18.

Rather, Mr. Ledford, like Mr. Nance, alleged that a firing squad is a feasible and

                                         40
         USCA11 Case: 20-11393       Date Filed: 12/02/2020   Page: 41 of 50



readily implemented method of execution in Georgia that would reduce his risk of

severe pain. Id. at 1318.

      Like Mr. Nance, Mr. Ledford brought his claim under § 1983. In contrast to

Mr. Nance, Mr. Ledford suffered no ill effects for failing to bring his claim in a

habeas petition. Mr. Ledford’s panel simply applied well-established precedent to

hold that he was tardy in bringing his claims about the interaction of gabapentin

and pentobarbital as applied to him because he “alleges that he has been taking

gabapentin for approximately a decade.” Id. at 1316. Despite the similarity of the

two cases, the Ledford court did not sua sponte raise the issue the majority opinion

raises and says is “squarely present[ed]” here. Maj. Op. at 12. Of course the

Ledford panel could have, based on the same statement in Hill that was later

restated in the now-touted Bucklew parenthetical. But it did not, again because no

precedent requires or even directs us to hold that method of execution claims are

cognizable in habeas. We should not deviate from the line of demarcation

Ledford—and many other courts—have essentially taken for granted, and apply

the Supreme Court’s procedural directive to Mr. Nance’s case as well.

      The majority opinion itself recognizes that the facts of Mr. Nance’s case are

similar to those in Ledford. See Maj. Op. at 13–14. But it avoids explaining the

different procedural approach it takes for Mr. Nance’s case by turning to the

Ledford panel’s substantive analysis of the Eighth Amendment’s alternative-

                                         41
           USCA11 Case: 20-11393           Date Filed: 12/02/2020        Page: 42 of 50



method requirement. See id. at 14–15. But this collapses the very distinction

between the “substantive right under the Eighth Amendment” and the procedural

vehicle of § 1983 the majority says it is making. See id. at 14; see also id. at 12

(citing Bucklew, 139 S. Ct. at 1128). Thus it would seem that the majority cannot

disagree with my point that no precedent supports the majority’s new rule that Mr.

Nance must bring his method-of-execution claim in a habeas petition.

       It is true that the Ledford panel, as the majority says, did not decide what is

the proper vehicle for bringing a method-of-execution claim.2 See Maj. Op. at 15.

It had no reason to. The proper vehicle for bringing these claims is well-

established and Bucklew’s clarification of the substantive requirements does not

change the procedural ones. This reflects a missing link in the majority’s logic.

See id. at 14–15 (describing Ledford as an erroneous Eighth Amendment ruling

“[b]ased on our misunderstanding of the alternative-method requirement under

Baze and Glossip”). And the majority cannot properly ignore precedent by merely




       2
          The majority also distinguishes Ledford by saying it did not expressly address any
jurisdictional defect. See Maj. Op. at 14. Perhaps that is because, like here, there was no
jurisdictional defect to be found. Neither is Mr. Nance’s a case that finally brings any purported
jurisdictional issue before us. It resembles Ledford in all key respects but for one: the majority’s
sua sponte invitation to counsel to address the existence of this court-created jurisdictional issue
in Mr. Nance’s case.

                                                42
           USCA11 Case: 20-11393           Date Filed: 12/02/2020       Page: 43 of 50



explaining that the judges who decided Ledford misunderstood the alternative-

method requirement under the Baze-Glossip test. See Maj. Op. at 15.3

       But for the majority’s strained effort to justify a new category of method-of-

execution claims based on an obscure parenthetical in the Supreme Court’s opinion

in Bucklew, Mr. Nance would win this appeal.

                                                II.

       At last, I will address the merits of the appeal Mr. Nance actually filed. The

parties argue about whether Mr. Nance’s method of execution claim is timely and

whether he stated a claim for relief. Assuming that at least Mr. Nance’s

compromised vein claim is timely, 4 we must determine whether Nance’s complaint


       3
          Taken to its logical end, the majority’s holding would also bless a State’s efforts to
legislate away available alternatives that a litigant could point to in order to satisfy his burden
under Baze-Glossip in a § 1983 action. By limiting the ways an execution can be carried out
under statute, any state can foreclose claims under § 1983 that this Court and the Supreme Court
have historically and repeatedly treated as cognizable under § 1983.
        Today the Georgia statute says only that execution must be effected by “lethal injection”;
tomorrow it could mandate lethal injection by a specified three-drug cocktail, or require a
particular procedure to gain intravenous access. But of course, people sentenced to death have
repeatedly brought challenges under § 1983 alleging that certain portions of a lethal injection
protocol or cutdown procedure violates their Eighth Amendment rights. See, e.g., Glossip, 576
U.S. at 867, 135 S. Ct. at 2731 (addressing challenge to Oklahoma’s switch from pentobarbital to
midazolam under § 1983); Nelson, 541 U.S. at 645–46, 124 S. Ct. at 2123–24 (holding that the
challenge to the cut-down procedure to enable the lethal injection was properly brought under
§ 1983). The logical implication of the majority’s ruling is that now a legislature’s selection of
procedures, no matter how narrow or specific, would not only deserve “deference,” Maj. Op. at
20 (quotation marks omitted), but also work to prevent a challenge under § 1983.
       4
         The parties agree that, for as-applied challenges, “the statute of limitations does not
begin to run until the facts which would support the cause of action are apparent or should be
apparent to a person with a reasonably prudent regard for his rights.” See McNair v. Allen, 515
F.3d 1168, 1173 (11th Cir. 2008). Mr. Nance says his veins are severely compromised, and that

                                                43
          USCA11 Case: 20-11393           Date Filed: 12/02/2020        Page: 44 of 50



includes “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Co. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007).

       Under the Baze-Glossip test, a prisoner challenging the method of his

execution must show two things: “(1) the lethal injection protocol in question

creates a substantial risk of serious harm, and (2) there are known and available

alternatives that are feasible, readily implemented, and that will in fact

significantly reduce the substantial risk of severe pain.” Ledford, 856 F.3d at 1316

(quotation marks omitted) (alteration adopted); see also Bucklew, 139 S. Ct. at

1125 (citing Glossip, 576 U.S. at 868–78, 135 S. Ct. at 2732–38; Baze, 553 U.S. at

52, 128 S. Ct. at 1532). This legal framework applies to both facial and as-applied



“medical technicians have difficulty locating a suitable vein” when they seek to draw his blood.
He also alleged that in May 2019, a medical technician told him that the GDOC execution team
would have to use an alternative procedure to gain intravenous access, because they “would not
otherwise be able to obtain sustained intravenous access.” Then, in October 2019, after a
physical examination, Mr. Nance learned there are no discernible veins in his upper or lower
extremities.
        From the face of Mr. Nance’s complaint, he affirmatively alleged that he learned about
the condition of his veins—and the impact they would have on his execution—in May 2019 at
the earliest. See Siebert v. Allen, 506 F.3d 1047, 1048–49 (11th Cir. 2007) (recognizing that
knowledge of underlying medical conditions, and thus “factual predicate” for claim, was “in
place” upon diagnosis). Defendants acknowledge that Mr. Nance did plead he became aware of
his “severely compromised and tortured veins in May 2019,” but urge us to read Mr. Nance’s
complaint as “conveniently silent” about the cause of his compromised veins or any change in
his veins. However, a statute of limitations bar is an affirmative defense, and a plaintiff is not
required to negate an affirmative defense in his complaint. La Grasta v. First Union Sec., Inc.,
358 F.3d 840, 845 (11th Cir. 2004); see also Boyd, 856 F.3d at 872 (noting that dismissal of a §
1983 method-of-execution claim is appropriate “only if it is apparent from the face of the
complaint that the claim is time-barred”). Mr. Nance alleged sufficient facts to survive
Defendants’ timeliness challenge. See La Grasta, 358 F.3d at 848 (“[D]epending on what
discovery reveals, the result at the summary judgment stage may or may not be the same.”).

                                                44
         USCA11 Case: 20-11393      Date Filed: 12/02/2020     Page: 45 of 50



challenges to a State’s method of execution. See Bucklew, 139 S. Ct. at 1128–29

(“(re)confirm[ing] that anyone bringing a method of execution claim . . . must meet

the Baze-Glossip test”). With these principles in mind, I turn to the elements of

Mr. Nance’s claim.

A. THE DISTRICT COURT ERRED BY MAKING FACTUAL FINDINGS
   ABOUT MR. NANCE’S ALLEGATIONS BASED ON HIS PLEADINGS
   ALONE.

      The District Court made findings of fact and weighed Mr. Nance’s claims

when it ruled on the Defendants’ motion to dismiss under Rule 12(b)(6). Here are

a few examples.

         • “In response to Plaintiff’s claim that, because the IV Team is not in
           the execution chamber it is ‘very unlikely that they could recognize
           [an] extravasation and take timely, appropriate action,’ this Court
           finds that the claim is false.” See R. Doc. 26 at 15–16 (emphasis
           added) (relying on protocol language that “clearly refutes Plaintiff’s
           claim”).

         • “While it is possible that Plaintiff may experience pain if the IV Team
           unsuccessfully attempts to establish intravenous access, such pain
           would be de minimis as it would be no worse than that encountered
           when visiting a physician or donating blood.” Id. at 14 (emphasis
           added).

         • “[T]his court first notes that Plaintiff’s claim [that if cannulation is not
           successful the physician will resort to a cutdown procedure] is entirely
           speculative because it is based on Plaintiff’s ‘information and belief.’
           In fact, it is not at all clear that Georgia would use a cut-down
           procedure” based on the GDOC’s Protocol. Id. at 16–17 (citation
           omitted).

         • “As far as this Court can determine, utilization of a cut-down
           procedure in an execution is quite rare. This Court is aware of only
           one, or possibly two, cut-down procedures during an execution in the
                                       45
         USCA11 Case: 20-11393       Date Filed: 12/02/2020    Page: 46 of 50



             United States.” Id. at 17 & n.7 (citing Bucklew, 139 S. Ct. at 1131,
             and Nooner v. Norris, 594 F.3d 592, 604 (8th Cir. 2010)).

          • “[T]his Court must further presume that,”—contrary to Mr. Nance’s
            allegations—“to the degree that a physician must resort to a cutdown
            procedure, he will do so in a humane manner[.]” Id. at 18 (emphasis
            added).

      It is black letter law that “[a] motion to dismiss does not test the merits of a

case.” See Young Apartments, Inc. v. Town of Jupiter, 529 F.3d 1027, 1037 (11th

Cir. 2008). In deciding a motion to dismiss, courts must accept the allegations in

the complaint as true and construe them in the light most favorable to the plaintiff.

Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). This rule does

not permit evaluating facts or taking judicial notice of findings of fact in other

cases. Cf. Grayson v. Warden, Comm’r, Ala. Dep’t of Corr., 869 F.3d 1204,

1225–26 (11th Cir. 2017) (holding the issue of “[w]hether compounded

pentobarbital was feasible and ‘readily available’ . . . was a factual issue” specific

to this plaintiff’s case). The District Court violated these well-established

principles here, so it clearly erred in reaching its holding that Mr. Nance failed to

state a claim.

      An evaluation of Mr. Nance’s complaint reveals that he has properly alleged

the first element of a method of execution claim based on his compromised veins.

To show that Georgia’s lethal injection protocol “creates ‘a substantial risk of

serious harm,’” Ledford, 856 F.3d at 1316, Mr. Nance alleges, among other things,


                                          46
           USCA11 Case: 20-11393            Date Filed: 12/02/2020        Page: 47 of 50



that (1) inserting an intravenous catheter into his veins will be “extremely difficult

and presents a substantial risk that the vein will ‘blow’ and lose its structural

integrity, causing the injected pentobarbital to leak into the surrounding tissue”;

and (2) the likely alternative to intravenous access is a “cutdown procedure.”

These allegations track the allegations of other plaintiffs who have survived a

motion to dismiss.5 Mr. Nance has therefore alleged sufficient facts to show a

substantial risk of harm based on his compromised veins.

B. MR. NANCE PROPERLY ALLEGED THAT A FIRING SQUAD IS A
   FEASIBLE AND READILY IMPLEMENTED ALTERNATIVE.
       Mr. Nance’s allegations also support the second element of the Baze-Glossip

test: that “there are known and available alternatives that are feasible, readily

implemented, and that will in fact significantly reduce the substantial risk of severe

pain.” Ledford, 856 F.3d at 1316 (quotation marks omitted). He alleges that the

State of Utah has carried out three executions by firing squad since 1976, most

recently in 2010, and Utah’s procedures for doing so are publicly accessible. He


       5
          For example, in Bucklew, the Supreme Court noted that the plaintiff asserted, among
other things, that the state’s injection protocol “could cause the vein to rupture” and the IV Team
might use a painful cut-down procedure. 139 S. Ct. at 1130. The Supreme Court did not say
these risks could not qualify as substantial risk of severe pain as a matter of law; rather, the Court
rejected these asserted risks because they “rest[ed] on speculation unsupported” at the summary
judgment stage. Id. The Supreme Court made a similar determination in Baze. The Baze
plaintiffs claimed that “it is possible that the IV catheters will infiltrate into surrounding tissue,
causing an inadequate dose to be delivered to the vein.” 553 U.S. at 54, 128 S. Ct. at 1533. The
Supreme Court rejected that risk because the evidence—following “extensive hearings and . . .
detailed findings of fact” by the trial court—showed that Kentucky trained its personnel to
calculate and mix an adequate dose. Id. at 41, 128 S. Ct. at 1526.

                                                 47
         USCA11 Case: 20-11393       Date Filed: 12/02/2020   Page: 48 of 50



alleges execution by firing squad is “a known and available alternative method”

recognized as permissible by the Supreme Court. Mr. Nance says Georgia has a

“sufficient stockpile or can readily obtain both the weapons and ammunition

necessary” to carry out such an execution. And he alleges a firing squad will result

in a “swift and virtually painless” execution. These allegations are sufficient to

allege that Georgia is “able to implement and carry out” execution by firing squad

“relatively easily and reasonably quickly.” See Boyd, 856 F.3d at 868.

Defendants argue Mr. Nance has done nothing more than “recite[] the formulaic

elements” of this prong, but they place too heavy a burden on Nance at the

pleadings stage. See Bucklew, 139 S. Ct. at 1128–29 (recognizing there is “little

likelihood that an inmate facing a serious risk of pain will be unable to identify an

available alternative”). Mr. Nance has indeed pointed to “well-established

protocol in another State” and alleged that Georgia has the means to carry out this

method of execution. See id. at 1128.

      This Court has recognized the viability of execution by firing squad. See

Ledford, 856 F.3d at 1318 (explaining that the firing squad method has “given way

to more humane methods of execution” (quotation marks omitted and alteration

adopted)); Boyd, 856 F.3d at 881 (Wilson, J., concurring in judgment) (“[W]e

know that the firing squad is a straightforward, well-known procedure that has

been performed for centuries.”). So has the Supreme Court. See Bucklew, 139 S.

                                          48
         USCA11 Case: 20-11393          Date Filed: 12/02/2020   Page: 49 of 50



Ct. at 1123 (citing Wilkerson v. Utah, 99 U.S. 130 (1879)). There appear to be two

Supreme Court Justices who have recognized that a firing squad may be

“significantly more reliable than other methods, including lethal injection,” and

“there is some reason to think that [death by firing squad] is relatively quick and

painless.” Glossip, 576 U.S. at 976–77, 135 S. Ct. at 2796 (Sotomayor, J.,

dissenting); see also Arthur v. Dunn, 137 S. Ct. 725, 733–34 (2017) (mem.)

(Sotomayor, J., dissenting from the denial of certiorari); Bucklew, 139 S. Ct. at

1136 (Kavanaugh, J., concurring) (citing Justice Sotomayor’s dissent in Arthur and

explaining the State conceded a firing squad is an available alternative, if

adequately pled).

      In sum, Mr. Nance has stated a sufficient claim and the District Court erred

in holding he did not.

                                    *        *     *

      I can think of no more consequential act of a government than to take the life

of one of its citizens. Mr. Nance is facing that fate in Georgia. The role of federal

courts in the process of the taking of Mr. Nance’s life is limited. Our job in Mr.

Nance’s case was merely to apply straightforward and well-established rules to

determine whether, as Mr. Nance claims, the District Court erred by making

findings of fact and weighing allegations in ruling on the State’s motion to dismiss.

The majority opinion fails to undertake this job. More worrisome, the majority’s

                                            49
         USCA11 Case: 20-11393          Date Filed: 12/02/2020   Page: 50 of 50



decision to change the rules governing the procedure by which death row prisoners

must bring a method of execution claim introduces chaos into this area of the law.

People facing their death at the hands of the State deserve more reliable treatment

from their federal courts. I dissent.




                                            50